
	
		I
		112th CONGRESS
		1st Session
		H. R. 1393
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reform the Bureau of Ocean Energy Management,
		  Regulation and Enforcement and offshore drilling for oil and gas, to repeal the
		  limitation of liability of a responsible party for discharge of oil from an
		  offshore facility, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Prevention Act of
			 2011.
		2.Reform of Bureau
			 of Ocean Energy Management, Regulation and Enforcement
			(a)Drug
			 testingThe Secretary of the Interior shall issue regulations
			 that require each employee of the Bureau of Ocean Energy Management, Regulation
			 and Enforcement to be subjected to random testing for the use of a controlled
			 substance in violation of law or a United States Government regulation not less
			 than 2 times each year.
			(b)Employment
			 restrictionDuring the 2-year period beginning on the date of
			 departure of an individual from employment by the Bureau of Ocean Energy
			 Management, Regulation and Enforcement, the individual may not be employed by
			 any person conducting any activity under a lease or permit issued by the Bureau
			 of Ocean Energy Management, Regulation and Enforcement or subject to regulation
			 by the Bureau of Ocean Energy Management, Regulation and Enforcement.
			3.Oversight of
			 permitting and inspections
			(a)Monthly
			 inspection requirements
				(1)In
			 generalThe Secretary of the Interior, acting through the Bureau
			 of Ocean Energy Management, Regulation and Enforcement, shall inspect each
			 month each vessel and facility used for drilling for oil and gas on the outer
			 Continental Shelf.
				(2)Rescheduling of
			 missed inspectionIf for any
			 reason the Secretary does not conduct a monthly inspection under this
			 subsection, the Secretary shall conduct the inspection within 14 days after the
			 date on which it was scheduled to be conducted.
				(b)Prohibition on
			 categorical exemptionsThe
			 Secretary of the Interior may not exempt any category of activity by a vessel
			 or facility engaged in drilling for oil or gas on the outer Continental Shelf
			 in waters deeper than 1,000 feet from any requirement or restriction that
			 applies with respect to that activity under Federal law.
			4.Repeal of
			 limitation of liability of responsible party for discharge of oil from an
			 offshore facility
			(a)RepealSection
			 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended
			 by—
				(1)inserting
			 and after the semicolon at the end of paragraph (2);
				(2)striking paragraph
			 (3); and
				(3)redesignating
			 paragraph (4) as paragraph (3).
				(b)Effective
			 dateThe amendments made by subsection (a) take effect on April
			 15, 2010.
			
